387 F.2d 953
UNITED STATES of America, Appellee,v.Hermen GREENBERG, Betty S. Greenberg, Albert H. Small,Shirley S. Small, Charles Fairchild, ElizabethFairchild, Michael Gould and GladysGould, Appellants.
No. 11546.
United States Court of Appeals Fourth Circuit.
Argued Dec. 6, 1967.Decided Dec. 18, 1967.

J. Elmer Weisheit, Jr., and Edward C. Covahey, Jr., Towson, Md.  (Irving B. Yochelson, Washington, D.C., and H. Rutherford Turnbull, III, on brief), for appellants.
S. Billingsley Hill, Attorney, Department of Justice (Edwin L. Weisl, Jr., Asst. Atty. Gen., Roger P. Marquis, Anthony C. Liotta, Attorneys, Department of Justice, and Stephen H. Sachs, U.S. Atty., on brief), for appellee.
Before GRYAN, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Just compensation for the taking by the United States of their property, located in Montgomery County, Maryland was denied them, say the owners, by the inadequacy of the December 7, 1966 jury award.  Now appealing the District Court's judgment confirming the verdict, they seek to have this determination vacated, and the case retried, because of: (1) refusal of the Court to propound certain questions the owners submitted for inclusion in the voir dire examination of the veniremen, and (2) mistake of the Court in defining just compensation for the jury.


2
On neither assignment do we find error, and we discern no ground for disturbing the judgment.


3
Affirmed.